Exhibit 10.6




ATHENE HOLDING LTD.
2019 SHARE INCENTIVE PLAN
Restricted Share Unit Award Notice (Performance-Based Vesting)
[Participant Name]
You have been awarded a restricted share unit award with respect to Class A
common shares of Athene Holding Ltd., a Bermuda exempted company limited by
shares (the “Company”), pursuant to the terms and conditions of the Athene
Holding Ltd. 2019 Share Incentive Plan (the “Plan”) and the Restricted Share
Unit Award Agreement (together with this Award Notice, the “Agreement”). Copies
of the Plan and the Restricted Share Unit Award Agreement are attached hereto.
Capitalized terms not defined herein shall have the meanings specified in the
Plan or the Agreement.
RSU Award:
Subject to the terms and conditions of the Plan and this Agreement, this Award
entitles you to receive [Number of Awards Granted] Class A common shares, par
value $0.001 per share, of the Company (the “Common Shares”) if the Company
achieves the target level of performance with respect to the Performance
Measures set forth below (the “Target Common Shares”). The actual number of
Common Shares you are entitled to receive shall be based on the attainment of
the applicable Performance Measures and your continued employment through the
Vesting Date, each as described below. References in the Agreement to Common
Shares shall also include references to the cash equivalent thereof.

If the Company achieves the following level of performance:
Then, you will become vested in the following percentage of the Target Common
Shares:
Minimum
50%
Target
100%
Maximum
150%



If the Company achieves a level of performance between any two performance
levels in the above table, you will vest in a percentage of the Target Common
Shares that will be determined based on linear interpolation between the
applicable performance levels.
Grant Date:
[Grant Date]

Performance Period:
The three (3) consecutive fiscal years of the Company beginning on January 1,
20[__].

Performance Measures:
With respect to 33.33% of the Target Common Shares, the Performance Measure will
be based on the average Adjusted Operating Return on Equity for the Performance
Period (calculated as the simple average of the Adjusted Operating Return on
Equity for each fiscal year of the Company included in the Performance Period)
(the “ROE Performance Measure”). With respect to another 33.33% of the Target
Common Shares, the Performance Measure will be based on the cumulative Adjusted
Operating Income over the Performance Period (the “Operating Income Performance
Measure”). With respect to the final 33.34% of the Target Common Shares, the
Performance Measure will be based on the Adjusted Book Value Per Share as of the
end of the Performance Period (the “Adjusted Book Value Performance Measure”).

For this purpose, Adjusted Operating Return on Equity, Adjusted Operating Income
and Adjusted Book Value Per Share have the same meanings as disclosed in the
Company’s financial statements and reports filed with the U.S. Securities
Exchange Commission (the “SEC”); provided, however, that any one or all three
may be amended or adjusted to reflect changes in law or accounting principles.
Vesting Conditions:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between you and the Company or any of its Subsidiaries, the number of Common
Shares subject to the Award shall vest, if at all, on the February 28th
immediately following the end of the Performance Period (the “Vesting Date”)
based on the attainment of the Performance Measures during the Performance
Period as set forth below and provided that you have not had a Termination of
Relationship prior to the Vesting Date. The number of Common Shares subject to
the Award that vest upon the attainment of Performance Measures between Minimum,
Target and Maximum levels shall be determined by interpolation between the
applicable performance levels.






--------------------------------------------------------------------------------

Exhibit 10.6




Applicable Performance Measures
If the Company attains the following level of performance,
Then, you will become vested in the following percentage of Target Common Shares
subject to the applicable Performance Measure
With respect to the 33.33% of the Target Common Shares subject to the ROE
Performance Measure
Minimum of [__]%
50%
Target of [__]%
100%
Maximum of [__]%
150%
 
With respect to the 33.33% of the Target Common Shares subject to the Operating
Income Performance Measure
Minimum of $[__]
50%
Target of $[__]
100%
Maximum of $[__]
150%
 
With respect to the 33.34% of the Target Common Shares subject to the Adjusted
Book Value Performance Measure
Minimum of $[__]
50%
Target of $[__]
100%
Maximum of $[__]
150%



If you experience a Termination of Relationship before the Vesting Date for any
reason, the Award shall be forfeited and shall be canceled by the Company except
as follows:
1)
Death or Disability. If your Termination of Relationship is due to your death or
Disability (as defined below), the Award shall become immediately and fully
vested as of the effective date of such Termination of Relationship with respect
to the Target Common Shares; provided, however, if you experience a Termination
of Relationship due to death or Disability following the conclusion of the
Performance Period but prior to the Vesting Date, the Award shall become vested
based on the actual level of performance measured through the end of the
Performance Period, as calculated above;

2)
Retirement. If your Termination of Relationship is due to your Retirement (as
defined below), the Performance Period shall continue through the last day
thereof and you will be eligible for a prorated Award, payable no later than the
March 15th immediately following the end of the Performance Period. The Award
shall become vested based on actual performance as set forth in the table above
and shall be prorated based on the number of days that have elapsed between the
first day of the Performance Period and the date of your Termination of
Relationship relative to the total number of days in the Performance Period; and

3)
Change in Control. If your Termination of Relationship occurs within eighteen
(18) months following a Change in Control and is due to (i) an involuntary
termination by the Company without Cause (as defined below) or (ii) a
resignation by you for Good Reason (as defined below), the Award shall become
vested as of the effective date of such Termination of Relationship with respect
to the Target Common Shares; provided, however, if you experience such a
Termination of Relationship following the conclusion of the Performance Period
but prior to the Vesting Date, the Award shall become vested based on the
greater of (a) target level of performance and (b) actual level of performance
measured through the end of the Performance Period, as calculated above.

For the avoidance of doubt, any portion of the Award which does not become
vested on the Vesting Date (or, if earlier as of the date of your Termination of
Relationship pursuant to the paragraphs (1), (2) or (3) above) shall be
forfeited and canceled by the Company immediately thereafter.
Definitions:
For purposes of this Agreement, the following definitions shall apply:

1)
“Cause” means: (i) if at the time of termination you are a party to a written
employment agreement with the Company, any of its Subsidiaries or the Asset
Management Company which defines such term, the meaning given in such employment
agreement; and (ii) in all other cases, a Termination of Relationship by the
Company, any of its Subsidiaries or the Asset Management Company based on (A)
your commission of a felony or a crime of moral turpitude (under the laws of the
United States or any relevant state, or a similar crime or offense under the
applicable laws of any relevant foreign jurisdiction); (B) your commission of a
willful and material act of dishonesty involving the Company,






--------------------------------------------------------------------------------

Exhibit 10.6




any of its Subsidiaries, the Asset Management Company or any of their respective
Affiliates; (C) your material non-curable breach of the your obligations under
the Plan, this Agreement or any other agreement entered into between you and the
Company, any of its Subsidiaries, the Asset Management Company or any of their
respective Affiliates; (D) your breach of the Company’s policies or procedures
(or the policies or procedures of any of its Subsidiaries, the Asset Management
Company or any of the Company’s or their respective Affiliates which are
applicable) that causes material harm to the Company, any of its Subsidiaries,
the Asset Management Company, any of their respective Affiliates or any of their
business reputations; (E) your willful misconduct or gross negligence which
causes material harm to the Company, any of its Subsidiaries, the Asset
Management Company, any of their respective Affiliates or any of their business
reputations; (F) your violation of a fiduciary duty of loyalty to the Company,
any of its Subsidiaries, the Asset Management Company or any of their respective
Affiliates that causes material harm to the Company, any of its Subsidiaries,
the Asset Management Company, any of their respective Affiliates or any of their
business reputations; (G) your knowing attempt to obstruct or knowing failure to
cooperate with any investigation authorized by the Company, any of its
Subsidiaries, the Asset Management Company, any of their respective Affiliates
or any governmental or self-regulatory entity; (H) your disqualification or bar
by any governmental or self-regulatory authority or the loss of any governmental
or self-regulatory license that is reasonably necessary for you to perform your
duties to the Company, any of its Subsidiaries, the Asset Management Company or
any of their respective Affiliates; (I) any directive made by any governmental
or self-regulatory authority to terminate your services; or (J) your failure to
cure a material breach of your obligations under the Plan, this Agreement or any
other agreement entered into between you and the Company, any of its
Subsidiaries, the Asset Management Company or any of their respective Affiliates
within 30 days after written notice of such breach. For the avoidance of doubt,
the termination of your service with the Company, any of its Subsidiaries, the
Asset Management Company or any of their respective Affiliates for Cause shall
constitute Cause under this Agreement.
2)
“Disability” means: (i) if at the time of termination you are party to a written
employment agreement with the Company, any of its Subsidiaries or the Asset
Management Company which defines such term, the meaning given in such employment
agreement; and (ii) in all other cases, a physical or mental impairment which,
as reasonably determined by the Committee, renders you unable to perform the
essential functions of your employment with your employer, even with reasonable
accommodation that does not impose an undue hardship on your employer, for more
than 90 days in any 180-day period, unless a longer period is required by
federal or state law, in which case that longer period would apply.

3)
“Good Reason” means: (i) if at the time of termination you are a party to a
written employment agreement with the Company, any of its Subsidiaries or the
Asset Management Company which defines such term, the meaning given in such
employment agreement; and (ii) in all other cases, a Termination of Relationship
by you following: (A) a reduction of greater than 10% in your annual base salary
or bonus potential under any bonus plan maintained by the Asset Management
Company (if you are employed by the Asset Management Company), the Company or
any of its Subsidiaries that employs you (but not including any diminution
related to a broader compensation reduction that is not limited to any
particular employee or executive); or (B) any material adverse change in your
title, authority, duties, or responsibilities or the assignment to you of any
duties or responsibilities inconsistent in any material respect with those
customarily associated with your position; provided, however, that none of the
events described in the foregoing clauses (A) and (B) shall constitute Good
Reason unless you shall have notified the Company in writing describing the
events which constitute Good Reason within 45 days after the occurrence of such
events and then only if the relevant employer shall have failed to cure such
events within 60 days after the Company’s receipt of such written notice.

4)
“Retirement” means: a Termination of Relationship other than for Cause on or
after your attainment of age 60 with at least five (5) consecutive years of
employment or service with the Company or its affiliates immediately prior to
your Retirement.








--------------------------------------------------------------------------------

Exhibit 10.6




ATHENE HOLDING LTD.


Name: James R. Belardi
Title: CEO, Athene Holding Ltd.


Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to Athene Holding Ltd. at the
address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Award granted to me and agree to be bound by the terms and
conditions of the Agreement and the Plan.
[Electronic Signature]
______________________________
[Participant Name]            
______________________________
[Acceptance Date]
Athene Holding Ltd.
c/o Athene Employee Services, LLC
Attn: Kristi Burma, EVP of Human Resources
7700 Mills Civic Parkway
West Des Moines, IA 50266-3862



















--------------------------------------------------------------------------------

Exhibit 10.6




ATHENE HOLDING LTD.
2019 SHARE INCENTIVE PLAN
Restricted Share Unit Award Agreement
Athene Holding, Ltd., a Bermuda exempted company limited by shares (the
“Company”), hereby grants to the individual (the “Holder”) named in the award
notice attached hereto (the “Award Notice”) as of the “Grant Date” (as defined
in the Award Notice), pursuant to the provisions of the Athene Holding Ltd. 2019
Share Incentive Plan (the “Plan”), a restricted share unit award (the “Award”)
with respect to the number of the Company’s Class A common shares, par value
$0.001 per share (the “Common Shares”), set forth in the Award Notice, upon and
subject to the restrictions, terms and conditions set forth below, in the Award
Notice and in the Plan.  Capitalized terms not defined herein shall have the
meanings specified in the Plan.
1.    Award Subject to Acceptance of Agreement.  The Award shall be null and
void unless Holder shall accept this Agreement by executing it in the space
provided therefor and returning an original execution copy of the Award Notice
to the Company (or electronically accepting this Agreement pursuant to
procedures established by the Committee).
2.    Restriction Period and Vesting.  Except as otherwise provided in this
Agreement, the Award shall vest in accordance with the vesting schedule set
forth in the Award Notice (the “Vesting Schedule”).
3.    Settlement of Award.  
(a)    Subject to Sections 5.1 and 5.15, as soon as practicable after the
vesting of all or a portion of the Award (but not later than the March 15th
occurring immediately after the year in which the Holder’s substantial risk of
forfeiture with respect to the Award lapses), the Company shall settle the
Award, subject to the conditions of this Agreement, with respect to the number
of Common Shares so vested. Settlement shall be made by delivery of the number
of Common Shares subject to the Award so vested. If the Company elects to issue
any Common Shares in settlement of the Award, such issuance shall be evidenced
by the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company and the Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such issuance, except as
otherwise provided in Section 5.1. Any fraction of a Common Share which would
otherwise be issuable upon settlement of the Award shall be rounded up to the
nearest whole number. The Holder shall pay promptly (and in any event no later
than five (5) days after the settlement date) $0.001 per Common Share issued in
settlement of the Award to the Company in a lump sum in cash. Except as set
forth in this Agreement, Holder shall not be entitled to any voting rights or
other privileges of ownership with respect to Common Shares subject to the Award
unless and until the Award become vested and settled pursuant to Section 2 and
this Section 3, and then only to the extent the Company has settled such portion
of the Award in Common Shares. Prior to the settlement of the Award (whether in
cash or Common Shares), Holder shall have only the status of a general unsecured
creditor of the Company and shall have no direct or secured claim in any
specific assets of the Company or in any Common Shares.
(b)    Dividend Equivalents. In the event that the Company pays a dividend on
its Common Shares, which dividend record date is prior to the date on which all
or any portion of this Award is settled, then subject to Section 5.1, the
Company shall pay to Holder, each time all or any portion of the Award is
settled (or, subject to Section 3(a), the payment date for the dividend, if
later) an amount in cash equal to the aggregate ordinary cash dividends that
would have been paid on the equivalent number of Common Shares subject to the
portion of the Award being settled (the “Dividend Equivalent Shares”) during the
period between the Grant Date and such settlement date had the Dividend
Equivalent Shares been held directly by Holder during such period (the “Dividend
Equivalents”). Dividend Equivalents shall be paid whether the Award (or portion
thereof) is settled in cash or Common Shares. No Dividend Equivalents shall be
paid prior to the date on which the Award vests and is settled, in whole or in
part, and no Dividend Equivalents shall be paid with respect to any Common
Shares subject to this Award that have either been settled or forfeited prior to
the record date for such ordinary cash dividend.
4.    Transfer Restrictions and Investment Representations.
4.1.    Nontransferability of Award. The Award may not be transferred by Holder
other than by will or the laws of descent and distribution, pursuant to the
designation of one or more beneficiaries on the form prescribed by the Committee
or, to the extent permitted by the Committee, to a trust or entity established
for estate planning purposes. Except as permitted by the foregoing sentence, the
Award may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process. Upon any attempt to so
sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Award, the Award and all rights hereunder shall immediately become null and
void.
4.2.    Investment Representation. Holder hereby represents and covenants that
(a) any Common Shares acquired upon the vesting of the Award will be acquired
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”), unless
such acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, Holder shall submit a written statement, in a form
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of any vesting of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable.





--------------------------------------------------------------------------------

Exhibit 10.6




As a further condition precedent to the delivery to Holder of any Common Shares
subject to the Award, Holder shall comply with all regulations and requirements
of any regulatory authority having control of or supervision over the issuance
or delivery of the shares and, in connection therewith, shall execute any
documents which the Committee shall in its sole discretion deem necessary or
advisable.
5.    Additional Terms and Conditions.
5.1.    Withholding Taxes.
(a)    As a condition precedent to the settlement of any Award upon vesting,
Holder shall, upon request by the Company, pay to the Company such amount as the
Company may be required, under all applicable federal, state, local or other
laws or regulations, to withhold and pay over as income or other withholding
taxes (the “Required Tax Payments”) with respect to the vesting and settlement
of the Award. If Holder shall fail to advance the Required Tax Payments after
request by the Company, the Company may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company to
Holder.
(b)    Holder may elect to satisfy his or her obligation to advance the Required
Tax Payments by a cash payment to the Company or, if applicable, authorizing the
Company to withhold whole shares of Common Shares which would otherwise be
delivered to Holder upon settlement of the Award having an aggregate Fair Market
Value, determined as of the date on which such withholding obligation arises
(the “Tax Date”), equal to the Required Tax Payments. Withholding may also be
satisfied by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Shares having an aggregate Fair Market Value on the Tax Date equal to the
Required Tax Payments or any combination of the methods described in this
Section 5.1(b). Common Shares to be delivered or withheld may not have a Fair
Market Value in excess of the Required Tax Payments calculated using the highest
statutory rates in the relevant jurisdictions, provided that the withholding
rate does not have an adverse accounting impact on the Company. Any fraction of
a Common Share which would be required to satisfy any such obligation shall be
rounded up to the nearest whole number. No Common Share or certificate
representing a Common Share shall be issued or delivered until the Required Tax
Payments have been satisfied in full.
5.2.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation or applicable successor guidance) that
causes the per share value of a Common Share to change, such as a stock
dividend, stock split, spinoff, rights offering or recapitalization through an
extraordinary dividend, the terms of the Award, including the number and class
of securities subject hereto, shall be appropriately adjusted by the Committee.
In the event of any other change in corporate capitalization, including a
merger, consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee to prevent
dilution or enlargement of rights of Holder. The decision of the Committee
regarding any such adjustment shall be final, binding and conclusive.
5.3.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the Common Shares subject
to the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action incidental
thereto is necessary or desirable as a condition of, or in connection with, the
delivery of shares hereunder, the Common Shares subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.
5.4.    Awards Subject to Clawback and Reduction for 280G. The Award and any
Common Shares, other securities, cash or other property delivered pursuant to
the Award or otherwise (including any payment, benefit or distribution of any
type to or for the benefit of Holder which is paid, payable, provided or to be
provided, distributed or distributable pursuant to any other agreement,
arrangement, plan or program) are subject to (a) forfeiture, recovery by the
Company or other action pursuant to any clawback or recoupment policy in effect
as of the Grant Date or which the Company may adopt from time to time as
required by applicable law, including without limitation any such policy which
the Company may be required to adopt under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and implementing rules and regulations thereunder and
(b) reduction pursuant to the Company’s Policy on Limitations of Benefits
Contingent Upon a Change in Control, in effect as of the Grant Date, to avoid
the potential adverse tax consequences that may be imposed on the Company or
Holder pursuant to Section 280G and/or Section 4999 of the Code.
5.5.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by Holder, or any provision of this
Agreement or the Plan, give or be deemed to give Holder any right to continued
employment by the Company, the Asset Management Company or any of their
Subsidiaries or affiliates or affect in any manner the right of the Company, the
Asset Management Company or any of their Subsidiaries or affiliates to terminate
the employment of any person at any time.
5.6.    Decisions of Board or Committee. The Committee (or Board, as applicable)
shall have the right to resolve all questions which may arise in connection with
the Award. Any interpretation, determination or other action made or taken by
the Committee (or Board, as applicable) regarding the Plan, the Award Notice or
this Agreement shall be final, binding and conclusive.
5.7.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of Holder, acquire any rights hereunder in accordance
with this Agreement or the Plan.





--------------------------------------------------------------------------------

Exhibit 10.6




5.8.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to Athene Holding Ltd., c/o
Athene Employee Services, LLC, Attn: Kristi Burma, EVP of Human Resources, 7700
Mills Civic Parkway, West Des Moines, IA 50266-3862, and if to Holder, to the
last known mailing address of Holder contained in the records of the Company.
All notices, requests or other communications provided for in this Agreement
shall be made in writing either (a) by personal delivery, (b) by facsimile or
electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
5.9.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
5.10.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. Holder hereby acknowledges receipt of a copy of the Plan.
5.11.    Entire Agreement. This Agreement, including the Award Notice, and the
Plan constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Holder with respect to the subject matter hereof.
5.12.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.
5.13.    Amendment and Waiver. The provisions of this Agreement may not be
amended without the written consent of Holder where such amendment would
materially impair Holder’s rights under this Agreement. No course of conduct or
failure or delay in enforcing the provisions of this Agreement shall affect the
validity, binding effect or enforceability of this Agreement.
5.14.    Counterparts. The Award Notice may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.
5.15.    Section 409A of the Code. This Award is intended to be exempt from or
comply with Section 409A of the Code, and shall be interpreted and construed
accordingly. Notwithstanding any other provision in this Award, to the extent
any payments hereunder constitute nonqualified deferred compensation, within the
meaning of Section 409A, then (a) to the extent this Agreement provides for the
Award to become vested and be settled upon Holder’s Termination of Relationship,
the applicable Award shall be settled upon Holder’s “separation from service”
(within the meaning of Section 409A of the Code) even if the Award vests upon an
earlier Termination of Relationship and (b) if Holder is a specified employee
(within the meaning of Section 409A of the Code) as of the date of Holder’s
separation from service, each such payment that is payable upon Holder’s
separation from service and would have been paid prior to the six-month
anniversary of Holder’s separation from service, shall be delayed until the
earlier to occur of (i) the six-month anniversary of Holder’s separation from
service and (ii) the date of Holder’s death.
6.    Protective Covenants.
6.1.    Confidential Information.
(a)    Holder shall not disclose or use at any time any Confidential Information
(as defined below) of which Holder is or becomes aware, whether or not such
information is developed by Holder, except to the extent that such disclosure or
use is directly related to and required by Holder’s performance in good faith of
duties for the Company, its Subsidiaries, the Asset Management Company or their
respective Affiliates. Holder shall take all appropriate steps to safeguard
Confidential Information in Holder’s possession and to protect it against
disclosure, misuse, espionage, loss and theft. Holder shall deliver to the
Company upon Holder’s Termination of Relationship, or at any time the Company
may request, all memoranda, notes, plans, records, reports, computer tapes and
software and other documents and data (and copies thereof) relating to the
Confidential Information or the business of the Company, its Subsidiaries, the
Asset Management Company or any of their respective Affiliates which Holder may
then possess or have under his or her control. Notwithstanding the foregoing,
Holder may truthfully respond to a lawful and valid subpoena or other legal
process, but shall give the Company the earliest possible notice thereof, shall,
as much in advance of the return date as possible, make available to the Company
and its counsel the documents and other information sought, and shall assist the
Company and such counsel in resisting or otherwise responding to such process.
As used in this Agreement, the term “Confidential Information” means information
that is not generally known to the public and that is used, developed or
obtained by the Company, its Subsidiaries, the Asset Management Company or their
respective Affiliates in connection with their businesses, including, but not
limited to, information, observations and data obtained by Holder while
providing services to the Company, its Subsidiaries, the Asset Management
Company, their respective Affiliates or any predecessors thereof (including
those obtained prior to the date hereof) concerning (i) the business or affairs
of the Company, its Subsidiaries, the Asset Management Company or their
respective Affiliates (or such predecessors), (ii) products or services, (iii)
fees, costs and pricing structures, (iv) designs, (v) analyses,





--------------------------------------------------------------------------------

Exhibit 10.6




(vi) drawings, photographs and reports, (vii) computer software, including
operating systems, applications and program listings, (viii) flow charts,
manuals and documentation, (ix) data bases, (x) accounting and business methods,
(xi) inventions, devices, new developments, methods and processes, whether
patentable or unpatentable and whether or not reduced to practice, (xii)
customers and clients and customer or client lists, (xiii) other copyrightable
works, (xiv) all production methods, processes, technology and trade secrets,
and (xv) all similar and related information in whatever form. Confidential
Information will not include any information that has been published (other than
a disclosure by Holder in breach of this Agreement) in a form generally
available to the public prior to the date Holder proposes to disclose or use
such information. Confidential Information will not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
(b)    Holder understands that nothing contained in this Agreement limits
Holder’s ability to report possible violations of law or regulation to, or file
a charge or complaint with, the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). Holder further
understands that this Agreement does not limit Holder’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. Nothing in this
Agreement shall limit Holder’s ability under applicable United States federal
law to (i) disclose in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.
6.2.    Restriction on Competition.
(a)    Holder acknowledges that, in the course of his or her service with the
Company, its Subsidiaries, the Asset Management Company and/or their
predecessors (the “Protected Companies”), he or she has become familiar, or will
become familiar, with the Protected Companies’ trade secrets and with other
confidential and proprietary information concerning the Protected Companies and
that his or her services have been and will be of special, unique and
extraordinary value to the Protected Companies. Holder agrees that if Holder
were to become employed by, or substantially involved in, the business of a
competitor of the Protected Companies during the Restricted Period, it would be
very difficult for Holder not to rely on or use the Protected Companies’ trade
secrets and confidential information. Thus, to avoid the inevitable disclosure
of the Protected Companies’ trade secrets and confidential information, and to
protect such trade secrets and confidential information and the Protected
Companies’ relationships and goodwill with customers, during the Restricted
Period, Holder will not directly or indirectly through any other Person engage
in, enter the employ of, render any services to, have any ownership interest in,
nor participate in the financing, operation, management or control of, any
Competing Business. For purposes of this Agreement, the phrase “directly or
indirectly through any other Person engage in” shall include, without
limitation, any direct or indirect ownership or profit participation interest in
such enterprise, whether as an owner, stockholder, member, partner, joint
venturer or otherwise, and shall include any direct or indirect participation in
such enterprise as an employee, consultant, director, officer or licensor of
technology. For purposes of this Agreement, “Restricted Area” means anywhere in
the United States, Bermuda and elsewhere in the world where the Protected
Companies engage in business, including, without limitation, jurisdictions where
any of the Protected Companies reasonably anticipate engaging in business on the
date of Holder’s Termination of Relationship (provided that as of the date of
Holder’s Termination of Relationship, to the knowledge of Holder, such area has
been discussed as a market that the Protected Companies reasonably contemplate
engaging in within the twelve (12) month period following the date of Holder’s
Termination of Relationship). For purposes of this Agreement, “Competing
Business” means a Person that at any time during Holder’s period of service has
competed, or any time during the twelve (12) month period following the date of
Holder’s Termination of Relationship begins competing with the Protected
Companies anywhere in the Restricted Area and in the business of (i) annuity
reinsurance, focusing on contracts reinsuring a quota share of future premiums
of various fixed annuity product lines, (ii) reinsuring closed blocks of
existing business, (iii) managing investments held by ceding companies pursuant
to funds withheld coinsurance contracts with its affiliates, (iv) managing
investments in the life insurance industry, or (v) any significant business
conducted by the Protected Companies as of the date of Holder’s Termination of
Relationship and any significant business the Protected Companies conduct in the
twelve (12) month period after Holder’s Termination of Relationship (provided
that as of the date of Holder’s Termination of Relationship, to the knowledge of
Holder, such business has been discussed as a business that the Protected
Companies reasonably contemplate engaging in within such twelve (12) month
period). For purposes of this Agreement, “Restricted Period” means Holder’s
period of service until his or her Termination of Relationship, and thereafter
through and including: (A) twelve (12) months following Holder’s Termination of
Relationship with respect to any Holder with a title of CEO, President or EVP at
the time of the Termination of Relationship; (B) nine (9) months following
Holder’s Termination of Relationship with respect to any Holder with a title of
SVP at the time of the Termination of Relationship and (C) six (6) months
following Holder’s Termination of Relationship with respect to any Holder with a
title of VP at the time of the Termination of Relationship.
(b)    Nothing herein shall prohibit Holder from (i) being a passive owner of
not more than 1% of the outstanding stock of any class of a corporation which is
publicly traded, so long as Holder has no active participation in the business
of such corporation, or (ii) providing services to a subsidiary, division or
affiliate of a Competing Business if such subsidiary, division or affiliate is
not itself engaged in a Competing Business and Holder does not provide services
to, or have any responsibilities regarding, the Competing Business.





--------------------------------------------------------------------------------

Exhibit 10.6




6.3.    Non-Solicitation of Employees and Consultants. During Holder’s period of
service and for a period of twelve (12) months after the date of Holder’s
Termination of Relationship, Holder shall not directly or indirectly through any
other Person (a) induce or attempt to induce any employee or independent
contractor of the Protected Companies to leave the employ or service, as
applicable, of the Protected Companies, or in any way interfere with the
relationship between the Protected Companies, on the one hand, and any employee
or independent contractor thereof, on the other hand, or (b) hire any person who
was an employee of the Protected Companies, in each case, until six (6) months
after such individual’s employment relationship with the Protected Companies has
been terminated.
6.4.    Non-Solicitation of Customers. During Holder’s period of service and for
a period of twelve (12) months after the date of Holder’s Termination of
Relationship, Holder shall not directly or indirectly through any other Person
influence or attempt to influence customers, vendors, suppliers, licensors,
lessors, joint venturers, ceding companies, associates, consultants, agents, or
partners of the Protected Companies to divert their business away from the
Protected Companies, and Holder will not otherwise interfere with, disrupt or
attempt to disrupt the business relationships, contractual or otherwise, between
the Protected Companies, on the one hand, and any of their customers, suppliers,
vendors, lessors, licensors, joint venturers, associates, officers, employees,
consultants, managers, partners, members or investors, on the other hand.
6.5.    Understanding of Covenants. Holder represents and agrees that he or she
(a) is familiar with and carefully considered the foregoing covenants set forth
in this Section 6 (together, the “Restrictive Covenants”), (b) is fully aware of
his or her obligations hereunder, (c) agrees to the reasonableness of the length
of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (d) agrees that the Restrictive Covenants are necessary to protect
the Protected Companies’ confidential and proprietary information, good will,
stable workforce and customer relations, and (e) agrees that the Restrictive
Covenants will continue in effect for the applicable periods set forth above in
this Section 6 regardless of whether Holder is then entitled to receive
severance pay or benefits from any of the Protected Companies. Holder
understands that the Restrictive Covenants may limit his or her ability to earn
a livelihood in a business similar to the business of the Protected Companies,
but he or she nevertheless believes that he or she has received and will receive
sufficient consideration and other benefits as an employee of or other service
provider to the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his or her education, skills and
ability), Holder does not believe would prevent him or her from otherwise
earning a living. Holder agrees that the Restrictive Covenants do not confer a
benefit upon the Protected Companies disproportionate to the detriment of
Holder.
6.6.    Enforcement. Holder agrees that Holder’s services are unique and that he
or she has access to Confidential Information. Accordingly, Holder agrees that a
breach by Holder of any of the Restrictive Covenants would cause immediate and
irreparable harm to the Company that would be difficult or impossible to
measure, and that damages to the Company for any such injury would therefore be
an inadequate remedy for any such breach. Therefore, Holder agrees that in the
event of any breach or threatened breach of any provision of this Section 6, the
Company shall be entitled, in addition to and without limitation upon all other
remedies the Company may have under this Agreement, at law or otherwise, to
obtain specific performance, injunctive relief and/or other appropriate relief
(without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Section 6, as the case may be, or require
Holder to account for and pay over to the Company all compensation, profits,
moneys, accruals, increments or other benefits derived from or received as a
result of any transactions constituting a breach of this Section 6, if and when
final judgment of a court of competent jurisdiction is so entered against
Holder. Holder further agrees that the applicable period of time any Restrictive
Covenant is in effect following the date of Holder’s Termination of
Relationship, as determined pursuant to the foregoing provisions of this Section
6, shall be extended by the same amount of time that Holder is in breach of any
Restrictive Covenant.









